Citation Nr: 0834126	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a prostate disorder 
with erectile dysfunction.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to an initial higher rating for coronary 
artery disease, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2006 and January 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for a 
right knee disability (status post right knee partial medial 
and lateral meniscectomy, plica resection, chondroplasty), a 
prostate disorder (transurethral resection of the prostate) 
with erectile dysfunction, and a major depressive disorder, 
an initial rating in excess of 30 percent for coronary artery 
disease (claimed as a heart condition), and a TDIU rating. 

The issues of entitlement to service connection for a major 
depressive disorder, an initial rating in excess of 30 
percent for coronary artery disease, and a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The first clinical evidence of a right knee disability 
(status post right knee partial medial and lateral 
meniscectomy, plica resection, chondroplasty) is dated many 
years after the veteran's separation from service.  The 
veteran's right knee disability is unrelated to his period of 
service or to any incident therein.

2.  There is no competent medical evidence that relates the 
veteran's transurethral resection of the prostate and 
erectile dysfunction to his period of service or to any 
incident therein.
CONCLUSIONS OF LAW

1.  A right knee disability (status post right knee partial 
medial and lateral meniscectomy, plica resection, 
chondroplasty)was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

2.  A prostate disorder (transurethral resection of the 
prostate) with erectile dysfunction, was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R § 3.303 
(2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service. Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2007); 38 C.F.R. § 3.307, 3.309 
(2007).  The veteran's prostate disorder, however, is not a 
disease subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran claims that he has a right knee disability 
(status post right knee partial medial and lateral 
meniscectomy, plica resection, chondroplasty) and a prostate 
disorder (transurethral resection of the prostate) with 
erectile dysfunction that are related to his period of active 
service.  Those claims will be evaluated in turn. 



Right Knee Disability

In statements dated in December 2006 and May 2007, the 
veteran contends that his current right knee disability was 
incurred in service, or in the alternative, that he 
aggravated a preexisting knee disability during service.  
However, there is no clinical evidence suggesting that the 
veteran had problems with his right knee prior to entering 
service, and his entrance examination contained no findings 
of any right knee abnormalities.  Thus, the veteran is 
presumed to have been sound on entry.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2007).  

Since a claim for aggravation of a right knee disability is 
improper under the facts of this case, the veteran's appeal 
must be analyzed as a claim for direct service connection.  
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).

The veteran's service medical records show that in June 1969, 
he was treated for complaints of pain and swelling of the 
right ankle.  Clinical examination revealed strain of the 
right lateral ligament of the ankle and the Achilles tendon.  
The veteran's right ankle was wrapped in an ace bandage, and 
he was prescribed a treatment regiment of hot soaks and bed 
rest.  After seven days of light duty, the veteran was 
returned to regular duty.  Significantly, however, there was 
no mention of specific treatment for the right knee.  The 
service medical records are otherwise void of any complaints, 
diagnoses, or treatment of problems affecting the right lower 
extremity, including the right knee, and no such problems 
were noted at the time of his separation examination.  

The veteran's post-service medical records show that in 
February 2001, he was treated for complaints of right knee 
medial joint line pain and swelling.  Magnetic Resonance 
Imaging (MRI) confirmed the presence of a right knee medial 
meniscal tear and chondromalacia.  The veteran subsequently 
underwent an arthroscopic right knee partial medial and 
lateral meniscectomy, plica resection, and chondroplasty.  
His post-operative recovery was uneventful.  The record is 
otherwise negative for any clinical evidence of right knee 
problems.

The first clinical evidence of record relating to the 
veteran's right knee disability is dated in February 2001, 
more than 23 after his separation from active service.  The 
veteran is thus not entitled to service connection on a 
presumptive basis because it did not manifest to a 
compensable degree within one year following his separation 
from service.  Additionally, in view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
right knee problems during the veteran's period of active 
service or within the one-year presumptive period following 
service.  Therefore, the Board finds that a VA examination is 
not required in this case.  McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Finally, there is no evidence establishing a 
medical nexus between military service and the veteran's 
current right knee disability. Thus, service connection is 
not warranted.

The Board has considered the veteran's assertions that his 
right knee disability is related to his period of active 
service.  Lay evidence is one type of evidence that the Board 
must consider when a veteran's claim seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2007).  However, the 
veteran's assertions are not probative to the extent that he 
relates his current right knee disability to his active 
service.  As a lay person, the veteran is not competent to 
opine as to medical etiology or to render medical opinions. 
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his current diagnosis of right knee disability and his time 
in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability first manifested many 
years after his period of active service and are not related 
to his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Disorder

The veteran asserts that he has erectile dysfunction due to a 
prostate disorder that was incurred in service.  In support 
of this claim, he has submitted service and post-service 
medical records, which the Board will address as pertinent.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran's May 1955 enlistment examination is negative for 
any complaints or clinical findings of prostate or other 
genitourinary/gastrointestinal abnormalities.  His service 
medical records date in April 1962 reflect that the veteran 
denied any history of genitourinary or gastrointestinal 
problems.  Those records further show that the veteran was 
treated on multiple occasions in April 1962, August 1962, and 
August 1963 for gastroenteritis and related gastrointestinal 
complaints, including flatulence, anal pain, nausea, and 
changes in bowel habits.  A rectal examination during this 
period revealed mild tenderness on the right side of the 
veteran's rectum, but was otherwise negative for any 
abnormalities.  Urinalysis disclosed traces of sugar in the 
veteran's urine stream, but was void of other disease 
symptoms.  A gastrointestinal series performed to assess 
whether the veteran had acute appendicitis was also negative.  

In March 1967, the veteran was treated for symptoms of 
prostatitis, and was noted to have a past history of that 
disorder.  Clinical examination revealed a soft, non-tender, 
non-enlarged prostate.  The impression was subacute 
prostatitis.  The veteran suffered a recurrence of 
prostatitis symptoms in September 1968.  A prostate scan 
conducted at that time was negative for bacteria.  The 
service medical records are thereafter silent for any 
prostate or other genitourinary or gastrointestinal 
abnormalities until July 1977, shortly before his discharge 
from service.  At that time, the veteran was treated for 
complaints of testicle pain and a nocturnal inability to 
completely empty the bladder.  The impression was possible 
benign prostatic hyperplasia or prostatitis.  On his 
separation examination later that month, the veteran noted 
that his health was good, "except for prostatitis," and 
that he had a history of indigestion, stomach, intestinal 
trouble, and piles or rectal disease.  Clinical findings, 
however, were negative for any genitourinary or 
gastrointestinal abnormalities.

The veteran now reports that after leaving service, he 
experienced ongoing bouts of prostatitis, which led to his 
undergoing private medical treatment for chronic prostate 
infections and stones, culminating in a transurethral 
resection of the prostate in 1989 or 1990.  However, the 
veteran did not cooperate in obtaining medical records 
documenting his prostate surgery for submission to VA.  Nor 
did he provide VA with any information that would enable VA 
to request such information on his behalf.  Indeed, in a 
letter dated in August 2006, the veteran expressly indicated 
that he had no further information or evidence to give VA to 
support his claim.  Consequently, any information that may 
have been elicited in support of the veteran's claim for 
service connection has not been not obtained because of his 
failure to cooperate.  The duty to assist in the development 
and the adjudication of claims is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

The first post-service evidence of a prostate disorder or 
related problems is dated in September 2000, when the veteran 
was hospitalized after suffering a myocardial infarction.  It 
was noted at the time that he had a history of benign 
prostatic hypertrophy, status post-transurethral resection of 
the prostate.  The same medical history was recounted during 
a private physical examination in May 1991.  In August 2004 
and December 2004, the veteran underwent gastrointestinal 
exploratory procedures (esophagogastroduodenoscopy with 
biopsy and balloon dilation), which resulted in diagnoses of 
nodular gastritis, B ring, probable Barrett esophagus, and 
hiatal hernia.  On private medical examination in November 
2005, the veteran denied that he was presently experiencing 
dysuria, urinary frequency, hesitancy or discharge.  A 
genital/rectal examination scheduled for that time was 
deferred.  Additionally, a letter dated in January 2006 from 
a private physician who treated the veteran for fatigue and 
decreased libido indicated that he had been diagnosed with 
hypogonadism.  Significantly, however, neither that physician 
nor any of the other medical providers who diagnosed and 
treated the veteran for post-transurethral resection of the 
prostate and erectile dysfunction related those conditions to 
his military service. 

The veteran underwent a VA genitourinary examination in 
January 2007, in which he reported numerous in-service 
episodes of prostatitis, manifested by painful urination, and 
noted that he had been treated on multiple occasions with 
tetracycline.  The veteran further stated that after leaving 
service, he had continued to experience inflammation and 
infection of the prostate, which led him to undergo a 
transurethral resection of the prostate in approximately 1989 
or 1990.  The veteran maintained that since the surgery, he 
had been largely asymptomatic, though he continued to 
experience occasional bouts of incontinence, lower abdominal 
or pelvic pain, weakness, and fatigue, and also suffered from 
erectile dysfunction that he attributed to his prostate 
surgery.

Physical examination of the veteran's bladder, urethra, and 
abdomen were negative for any abnormalities.  Testicular 
examination revealed that the veteran's right and left 
testicles were completely atrophic and the contents of the 
scrotum were not palpable.  It was further noted that a 
comprehensive prostate examination could not be conducted in 
light of the veteran's prior prostate surgery.

Based upon the veteran's statements, the clinical 
examinations, and a review of the claims file, the VA 
examiner concluded that the veteran's current erectile 
dysfunction was likely the result of his transurethral 
resection of the prostate.  However, the examiner determined 
that it was less likely than not that the post-service 
transurethral resection of the prostate and its residuals 
were related to the veteran's prostate problems in service.  
In support of that opinion, the VA examiner noted that there 
was no surgical report of pathology from the veteran's 
transurethral resection of the prostate of record, nor any 
clinical evidence pertaining to prostatitis, erectile 
dysfunction, and related genitourinary issues from the time 
the veteran left service in August 1977 until September 2000.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the opinion of the January 2007 VA 
examiner, concluding that the veteran's erectile dysfunction 
and related symptoms stemming from his post-service 
transurethral resection of the prostate was less likely than 
not related to in-service trauma, is the most probative and 
persuasive evidence.  It was based on the examiner's thorough 
and detailed examination of the veteran and claims folder, 
and the examiner provided a rationale for the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the veteran's 
history, and the thoroughness and detail of the opinion).  
Furthermore, the Board notes that the VA examiner's final 
opinion is consistent with the veteran's post-service 
treatment reports for post-transurethral resection of the 
prostate and erectile dysfunction, none of which indicates 
that those conditions are related to the veteran's period of 
active duty.  Additionally, there are no other contrary 
competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and  
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's transurethral resection of the prostate with 
erectile dysfunction.  

The veteran contends that his prostate disorder and erectile 
dysfunction had their onset in service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142  
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service evidence of 
record of a treatment for a prostate disorder is dated more 
than 23 years after the veteran's separation from active 
duty.  Moreover, while the veteran has reported undergoing a 
transurethral resection of the prostate to treat recurrent 
prostate infections in 1989 or 1990, such treatment, by the 
veteran's own account, is still many years after he left 
service.  In view of the lengthy period without complaints, 
diagnoses, or treatment related to a prostate disorder or 
erectile dysfunction, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's erectile 
dysfunction and other symptoms of post-transurethral 
resection of the prostate developed in service.  Therefore, 
the Board concludes that those conditions were not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2006 and August 2006 
and rating decisions in November 2006 and January 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right knee disability is denied.

Service connection for a prostate disorder with erectile 
dysfunction is denied.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims for service connection for a major 
depressive disorder, an initial rating in excess of 30 
percent for coronary artery disease (claimed as a heart 
condition), and entitlement to a TDIU rating.  

At the outset, the Board notes that the veteran's enlistment 
examination contains clinical findings of mild anxiety.  
Since anxiety was noted on examination prior to the veteran's 
entry into service, the presumption of soundness does not 
apply.  Therefore, the veteran's anxiety is presumed to have 
existed prior to service.  38 U.S.C.A. § 1110, 1111; 38 
C.F.R. §§ 3.6, 3.304(b).  

The veteran claims that he was treated at Tripler Army 
Hospital for depression and related mental health problems 
between February 1962 and April 1962 during his period of 
active service.  His service medical records reflect that in 
April 1962, he was hospitalized for approximately one week at 
Tripler Army Hospital for various gastrointestinal 
complaints, including increased belching, flatulence, 
infrequent stools, and nausea:  symptoms that the veteran now 
ascribes to stress-related stomach problems.  On examination 
prior to his separation from service in July 1977, the 
veteran noted a history of nervous trouble.  Clinical 
evaluation at that time, however, was negative for any 
psychiatric problems.  

The veteran's post-service medical records show that in March 
2006, he underwent a private psychological evaluation, in 
which he reported a history of stress during service, which 
he attributed to his work as a Navy dental technician under 
the supervision of dentist "who was drunk most of the 
time."  The veteran further stated that he experienced 
considerable stress in service due to the demands of his job, 
in which he frequently had to "work seven days a week to get 
the teeth done for the Marines whose ship was clearing" and 
his feelings of "survivor guilt for having trained with the 
young sailors and Marines and not having served with 
Vietnam."  The veteran added that since leaving service, he 
had developed feelings of detachment and estrangement from 
others, strong irritability and outbursts of anger, and 
recurrent intrusive and distressing thoughts.  It was noted 
that after leaving service, he had managed a mobile home park 
for twenty years, but had recently retired because he could 
not tolerate the stress.  Mental status examination revealed 
a general mood that vacillated between anxiety and sadness, 
agitated speech, constricted affect, judgment and memory that 
were "impacted by emotion," and thought processes that were 
disordered.   Based upon the veteran's statements and the 
mental status examination, the veteran was found to meet the 
SM-IV criteria for major depressive disorder, major anxiety 
disorder, and generalized anxiety.  His GAF score was 
reported as 49.  Significantly, however, the psychologist did 
not render an opinion as to whether the veteran's current 
psychiatric disorders were etiologically related to his 
period of active service.  Nor did he review the veteran's 
service medical records, or other pertinent records from his 
claims folder.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not been afforded a VA 
examination to address his claim for service connection for 
major depressive disorder.  As noted above, the veteran has 
submitted the report of a private psychological evaluation 
reflecting treatment for mental health problems in service 
and indicating that he currently suffers from major 
depressive disorder and related psychiatric problems.  
However, it does not appear that the private psychologist 
reviewed the veteran's claims folder and the pertinent 
medical records contained therein.  Nor did he provide an 
opinion as to whether the veteran's currently diagnosed major 
depressive disorder was incurred or aggravated beyond its 
normal progression during service.  For these reasons, the 
Board finds that a VA examination addressing the etiology of 
his major depressive disorder and whether the current 
disorder is related to the symptoms prior to and during 
service is necessary to fully and fairly assess the merits of 
this claim.  See 38 U.S.C.A. § 5103A(d).  

A VA examination is also needed with respect to the veteran's 
claim for an initial higher rating for coronary artery 
disease, currently rated as 30 percent disabling under 
Diagnostic Code (DC) 7005.  Under that diagnostic code, a 30 
percent rating is warranted for coronary artery disease with 
a workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on electro-
cardiogram, echocardiogram, or X-ray.  The next higher rating 
of 60 percent requires more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally, a 100 percent rating is warranted for 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005.  

In this case, the veteran was last afforded a VA heart 
examination in October 2006, at which time he was found to 
have a coronary artery disease related to service that was 
manifested by METs ranging from 5 to 6, which resulted in 
fatigue, but did not prohibit the veteran from performing 
activities such as light gardening, golfing, and light 
carpentry.  In an August 2007 statement, the veteran 
indicated that his service-connected coronary artery disease 
had worsened, specifically noting that he had been diagnosed 
with congestive heart failure and had recently undergone 
surgery for this disease.  In support of his contention, the 
veteran submitted private medical records showing that in 
August 2007 he underwent aortic valve replacement and 
coronary artery bypass grafting surgery. 

When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  While the veteran's October 2006 VA 
examination is not necessarily stale, the veteran has 
reported and provided medical evidence indicating that his 
coronary artery disease has worsened since the date of that 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.  

Finally, the veteran has claimed entitlement to a TDIU 
rating.  However, that claim is inextricably intertwined with 
the other claims being remanded because the outcome of those 
claims may have bearing upon the claim for TDIU.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of his currently diagnosed major 
depressive disorder.  The claims file 
should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically review his 
service medical records showing that he 
had anxiety prior to service and was 
treated for numerous gastrointestinal 
abnormalities in service, as well as 
the report of his March 2006 private 
psychological evaluation reflecting in-
service treatment for stress-related 
stomach problems.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's currently diagnosed major 
depressive disorder was shown prior to 
service, was incurred in service, or 
aggravated beyond its natural 
progression by service.  A complete 
rationale for the opinion must be 
provided.  The examiner should 
reconcile the opinion with all other 
evidence of record.

2.  Schedule the veteran for a VA heart 
examination to determine the nature, 
extent, severity and manifestations of 
his service-connected coronary artery 
disease.  The claims folder should be 
made available to and reviewed by the 
examiner, and the examiner should 
indicate that the file was reviewed.  
The examiner should describe the 
current status of the veteran's 
coronary artery disease, to include 
description of all functional capacity 
related to the disability.  All 
required testing, to include an 
exercise stress test, should be 
performed unless medically 
contraindicated.  If testing cannot be 
done, the examiner should so state and 
then provide an estimated METs level.  
A full and complete rationale for all 
opinions, including the METS level, is 
required.  The examiner should specify 
what level of activity warrants the 
assignment of the estimated METs level.  
The examiner is also requested to 
comment upon the impact of the 
veteran's coronary artery disease upon 
his ability to maintain gainful 
employment and any limitations upon 
such.

3.  Then, readjudicate the veteran's 
claims for service connection for major 
depressive disorder, an initial rating 
in excess of 30 percent for coronary 
artery disease, and a TDIU rating.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).




______________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


